Citation Nr: 0008080	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  96-24 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD) (previously rated as conversion reaction), 
currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his son


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The appellant had active service from February 1943 to 
December 1945.

This appeal is from a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).  During the pendency of this appeal, 
the rating of the veteran's service-connected psychiatric 
disability has increased from 10 percent to 30 percent, and 
then to 50 percent, each increase effective from the date of 
the claim giving rise to the instant appeal.  The diagnostic 
terminology changed from conversion reaction, which had been 
in use for many years, to PTSD.

The appellant and other witnesses testified before the 
undersigned at a hearing at the Atlanta RO in July 1997, and 
the transcript has been associated with the claims file.  The 
Board of Veterans' Appeals (Board) remanded the case to the 
RO in December 1997.  The development has been completed, and 
the case is again before the Board.


FINDING OF FACT

The appellant suffers psychoneurotic symptoms of PTSD of such 
severity and persistence that there is demonstrable inability 
to obtain or retain employment.


CONCLUSION OF LAW

The schedular criteria for a 100 percent rating for PTSD are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.132, Diagnostic Code 9411 (1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Review of the historical record reveals the onset of 
psychiatric symptoms while in service, initially diagnosed in 
service as anxiety state due to combat.  VA diagnosed 
hysteria in January 1947 and changed the diagnosis to 
conversion reaction in August 1948.  The disability had been 
rated 10 percent disabling from January 1947 until the rating 
actions in this case.  The last rating action and medical 
evidence of record before the appellant's March 1995 claim 
giving rise to this appeal was in March 1982.  There is a 
hiatus in the pertinent medical record until May 1995.

The appellant initiated VA outpatient treatment in May 1995.  
Subsequent discussion of the appellant's medical record in 
this decision is of VA outpatient treatment notes unless 
otherwise indicated.

In May 1995, the appellant complained of nightmares of combat 
and awakening because of them, insomnia, and flashbacks once 
or twice a week.  He had recently heard a gunshot, which 
scared him "to death," and recently hearing and seeing a 
propeller airplane had sent chills through him.  He had been 
without nerve medicine for about two years since his last 
private physician had died.  On mental status examination, he 
was alert and cooperative, with poor eye contact, good 
hygiene, neutral mood and appropriate affect.  His thought 
content concerned insomnia, nightmares, and anxiety.  He 
denied suicidal ideation.  The impression was PTSD with 
anxiety, moderate.

In June 1995, the symptoms and complaints were essentially 
the same.  The impression was PTSD, mild with anxiety and 
depression.  In August 1995, the appellant complained of 
awakening in a cold sweat.  He reported frequent flashbacks 
and nightmares for 50 years.  In September 1995, he reported 
that at night he was reliving traumatic experiences that he 
could suppress during the day.

In December 1995, the appellant reported he spent time with 
his wife in the flower garden to relax.  He expressed having 
no interest in the senior citizens center.

In January 1996, symptoms were said to persist.  Inpatient 
treatment was felt not indicated.  The appellant was said to 
cope with his symptoms by isolating himself.  Mental status 
was as noted previously and without suicidal ideation.

On VA examination in April 1996, the appellant seemed 
slightly tense.  He reported a 50-year history of trouble 
with nightmares, sleeping, and nerves, which he had managed 
to live with, but which had gotten much worse as he aged.  He 
summarized his military history, and he reported his 
inability to tolerate working in a mill after separation; he 
trained as an auto mechanic so he could work alone, and had 
been self-employed thereafter.  He complained of increasing 
depression.  He said of his nightmares that he's still 
fighting and killing, and he awakens not knowing where he is.

The appellant's wife joined the interview and corroborated 
the appellant's accounts of his nightmares, sleep 
difficulties and other behaviors, just like he was fighting 
back in the war.  She stated he had always had those 
behaviors, but they had become much worse with age.  The 
examiner diagnosed PTSD, noting the previous diagnosis of 
conversion reaction.

In May 1996 the appellant reported good and bad days.  
Anxiety was said to be in remission.  In August 1996, said he 
did not want to sleep; he described carnage he visualized 
when he closed his eyes.  In August 1996 he reported 
depression over his mother's illness.  In December 1996 he 
continued reporting depression; he denied suicidal plans.

In March 1997, the appellant reported depression and that he 
had been in bed for the past month, and "it is hell."  He 
reported nightly nightmares of World War II.  He denied 
suicidal plans.  It was felt the appellant needed medication 
for depression, and he was referred to the psychiatrist.  
When the psychiatrist saw him later that month, he complained 
of continued high anxiety, difficulty falling asleep, 
hypervigilance, crying spells, and suicidal thoughts daily.  
On mental status examination he was alert, moderately 
depressed, anxious, and hypervigilant.  The assessment was 
increased PTSD symptoms with increased depression.

In June 1997, the appellant reported increased PTSD symptoms.  
He reported crying a lot about what happened, feeling "at his 
wits end."  He had difficulty talking about his war 
experiences.  He became so emotional he was unable to focus 
on the issue.  In July 1997, the symptoms were described as 
ongoing.  There was no suicidal ideation.  The appellant was 
hopeless about improvement.  In August 1997, it was noted he 
was isolated from others, and that although sociable, he 
usually withdrew when interaction was not necessary.  He 
denied suicidal plan; he was frequently depressed and 
irritable.

The appellant, his wife, and his son testified at a Board 
hearing in July 1997.  The appellant asserted he was totally 
disabled by PTSD.  He had worked as a self-employed auto 
mechanic, because he could stay away from people.  He retired 
in 1990 to draw social security and had not worked since.  He 
reported having no patience and being unable to concentrate.  
He described his poor sleep and nightmares about the war.  He 
said his social activity was mostly church.  He said he 
avoided groups; he did not go to restaurants or sports 
activities.  He belonged to no veterans' organizations, 
because he could not tolerate listening to war stories.  His 
hobby was flower gardening.  He said he avoided the news, 
because it "gets on my nerves."  He reported that he saw 
some relatives, who visited approximately weekly.  He had 
other friends who visited occasionally.  He visited outside 
the home very rarely.  He had not been to a movie in 30 years 
because he could not bear the crowds.  He said he slept in 
interrupted hours, not remembering when he last slept for 
three hours continuously.

His wife said she changed the bed several times a night 
because of his night sweats.  She said he "hollers and 
screams" in his sleep, and she has to shake him.  She said 
they had been married 51 years, and his symptoms were getting 
worse, affecting her sleep.

In November 1997, the appellant was seen for symptoms of 
depression, anxiety, and agitation.  He continued feeling 
useless and without goals.  There were daily crying spells 
and depression with passive suicidal ideation.  He presented 
alert, well dressed and groomed, able to sit still, and 
mildly anxious.  He appeared very sad, with an intense, 
constricted, not inappropriate affect.  There were passive 
suicidal ideas and feelings of helplessness; he was teary.  
There was mild anxiety.  The assessment was that his 
depressive symptoms continued to worsen with few goals; 
anxiety symptoms controlled by medication.

In January 1998, suicidal symptoms persisted.  He reported 
awakening "hollering and screaming."  He denied suicidal 
plans.

In March 1998, symptoms were unchanged and he again denied 
suicidal plans.  Later in March, he was mildly depressed, and 
prescriptions were said to be significantly effective.  In 
April 1998, nightmares and flashbacks persisted with 
increased anxiety and depression.  In August 1998, there was 
said to be significant relief with medication; conversion 
symptoms were stable and ongoing.  The assessment was 
dysthymia symptoms in remission; Global Assessment of 
Functioning (GAF) 55.

A January 1999 social work service note stated PTSD symptoms 
persisted, with nightmares, flashbacks, night sweats, bad 
dreams and being frightened four to five times a week.  A 
psychiatry note stated the appellant was having significantly 
worse depression almost daily with crying spells.  His wife's 
sickness was becoming disabling, and his own somatic problems 
were worsening.  There was no active suicidal ideation.  
There were some pleasurable activities, like gardening.  
Objectively, the appellant looked dejected, helpless, and 
hopeless.  He was teary and cried over different issues.  
There was no suicidal ideation.

On VA examination in May 1999, the examiner identified the 
purpose of the examination as to determine the degree of the 
appellant's occupational and social impairment due to PTSD.  
She reported reviewing all available medical records, and she 
summarized the appellant's military, psychiatric, and 
occupational history.  She reported that the appellant had 
not shared his war experiences with his wife or son.  He 
cried without being seen and avoided gatherings because of 
the noise.  He especially wanted to avoid conversation about 
the war.  The examiner listed triggers to the appellant's 
symptoms, his nightmares, awakenings, night sweats and other 
sleep problems, describing the events of which he dreamed.  
The appellant reported experiencing flashbacks of World War 
II when he was idle, which he described.  The appellant's son 
reported that the appellant's concentration was poor; he 
jumped from project to project leaving them incomplete.  The 
family speculated the appellant's symptoms had worsened in 
the past six to eight years because he was no longer occupied 
with work and also because of multiple recent deaths in his 
family.  He attempted to cope by attending church services 
and gardening.  The examiner described the appellant's daily 
routine as essentially gardening, sitting on the porch, and 
taking several short naps a day.

His occupational history was recorded.  After he worked at a 
mill, he trained to be a mechanic, setting up shop at home so 
he could work alone and take breaks as needed.  He stopped 
working ten to 15 years before because of age and poor 
health.

On mental status examination, the appellant was neatly 
groomed.  His behavior was cooperative.  Psychomotor activity 
was decreased.  Speech was clear and coherent.  Mood was 
depressed and anxious.  Affect was dysphoric and blunted.  
The appellant admitted nearly daily suicidal ideation.  He 
could not be specific about when he last thought of killing 
himself, but he recalled thinking of jumping off a bridge 
"the other week."  The examiner noted the appellant's 
remorse over events during the war.  There were no delusions, 
and his thoughts were organized.  He denied visual or 
auditory hallucinations.  He was alert, oriented to person, 
place, time, and situation.  Immediate and remote memory 
appeared intact.  The diagnoses were PTSD, chronic (GAF 41); 
Major depressive disorder, chronic (GAF 50).  The current GAF 
was 45.

The examiner commented that the appellant's presentation was 
consistent with a history of PTSD, and that the appellant had 
coped for many years by distracting himself with his work, in 
which he was isolated, even from his family.  Symptoms had 
worsened since retirement.  He spent more time now ruminating 
about the war.  He remained significantly impaired, lacking 
the motivation to finish a project.  The symptoms of major 
depression, including irritability, depressed mood, and 
suicidal thoughts and somatic symptoms.  The examiner stated 
the thoughts of suicide were chronic and associated with 
excessive guilt about events during World War II.  The 
examiner felt the appellant's severe impairment was both 
occupational and social, and the depression was caused by 
PTSD.


II.  Analysis

The appellant's allegation of increase in disability is 
sufficient evidence to well ground the claim.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  In review of claims 
for increased ratings, the Board considers all of the medical 
evidence of record, including the appellant's relevant 
medical history.  38 C.F.R. § 4.1 (1999); Peyton v. 
Derwinski, 1 Vet. App. 282, 285 (1991); Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The medical findings 
are compared to the criteria in the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1999), to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1999).  However, "where an increase 
in the disability rating is at issue, the present level of 
the disability is the primary concern.  . . .  [T]he 
regulations do not give past medical reports precedence over 
current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

PTSD is rated under the criteria of a General Rating Formula 
for Mental Disorders.  The rating criteria for PTSD changed 
during the pendency of the appellant's case, effective 
November 7, 1996.  See 61 Fed. Reg. 52700 (1999) (codified at 
38 C.F.R. § 4.130 (1999)).  Consequently, the Board must 
apply the version that is more beneficial to the appellant's 
claim.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
However, the newer regulation cannot apply prior to its 
effective date.  38 U.S.C.A. § 5110(g) (West 1991); Green v. 
Brown, 10 Vet. App. 111 (1997).

The version of the rating formula in effect when the 
appellant initiated the claim now on appeal provided the 
following criteria for ratings in the 100 to 50 percent 
range: 100 percent: The attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community.  Totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  70 
percent: Ability to establish and maintain effective or 
favorable relationships with people is severely impaired.  
The psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  50 percent: Ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).

Under the revised rating criteria now in effect (38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1999)), a 100 percent 
evaluation requires total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent rating is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent rating is warranted under the new criteria for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

The May 1999 examiner attributed the appellant's depression 
to PTSD.  The Board will not attempt to distinguish between 
the symptoms of PTSD and depression or attribute aspects of 
the whole psychiatric disability picture to one versus the 
other in rating the appellant's PTSD.

Under the rating criteria in effect when the veteran 
initiated his claim, there are three categories of 
manifestations of disability listed as criteria for a 100 
percent evaluation.  Each of these categories would serve as 
an independent basis for awarding a 100 percent evaluation.  
See Johnson v. Brown, 7 Vet. App. 95 (1994).

Demonstrable inability to obtain or retain employment because 
of PTSD is one of the criteria which would serve as grounds 
for assigning a 100 percent disability evaluation under the 
older version of the regulations.  The other two categories, 
of totally incapacitating psychoneurotic symptoms and virtual 
isolation in the community, do not have to be met if PTSD 
results in inability to obtain or retain employment.

In this case, the evidence is at least in equipoise with 
respect to this issue.  While it is clear that the VA 
examiner in May 1999 reported that the veteran stopped 
working a number of years ago because of his age and his 
health, she also reported that his symptoms of PTSD had 
worsened since he no longer had his work to provide structure 
to his days.  She described isolation, rumination, 
nightmares, disturbed sleep, crying spells, and inability to 
concentrate.  In giving the benefit of every doubt to the 
veteran, it seems reasonable to conclude that, given the 
severity of his PTSD, he would now be unable to obtain or 
maintain employment even if his physical health were 
restored.  This conclusion is supported by the assignment of 
a Global Assessment of Functioning score of 41 to the 
appellant's PTSD, which may reflect inability to keep a job.

The gist of the evidence as a whole is that the appellant's 
service-connected psychiatric disorder precludes him from 
substantially gainful employment.  The examination reports 
and GAF scores are consistent with such a conclusion.

Accordingly, under the former rating criteria, the schedular 
criteria for a 100 percent evaluation are met.

From the effective date of the new regulations, consideration 
is given to whether they are at least as beneficial to the 
appellant as the old regulations.  Under the new criteria, 
there are a clear and specific set of psychiatric symptoms 
considered reflective of total occupational and social 
impairment.  There is no evidence in this case of gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
any danger of hurting self or others; any inability to 
perform activities of daily living; any disorientation as to 
time or place; or memory loss.  As the veteran does not 
exhibit even one of these indicators of total disability 
under the new criteria, the Board concludes that the former 
criteria are more beneficial to him.

Applying the older regulations, a 100 percent schedular 
rating for PTSD is warranted.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).



ORDER

A schedular rating of 100 percent for PTSD is granted, 
subject to regulations governing payment of monetary 
benefits.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

